DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 6-10 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claim feature of “a first accumulator, a second accumulator, a first buffer storing first data by a neuron in the neural network module … using a first operand and a second operand to generate a result, wherein the first accumulator accumulates the result of the first arithmetic operation with a first previously stored result; and perform second arithmetic operation using the first operand and a third operand to generate another result, wherein the second accumulator accumulates the another result with a second previously stored result” as required in independent claims 1 and 8. The claimed invention can be better understood as applicant illustrated in figs. 2A-2D. Similarly, the meaning of “accumulator” can be found as described in paras. 00570-0073 while understanding figs. 2A-2D.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner 

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182